Title: William P. Martin to Thomas Jefferson, [received 16 May 1812]
From: Martin, William P.
To: Jefferson, Thomas


          
            Sir received 16 May 1812 
            The only Entry I find on the Old Entry Book for Mr Wayles is dated the 20th of March 1770 and worded as follows Vizt John Wayles Esqr all the Vacant Land adjoining to the Lines of his Poplar Forest Tract in one or more Surveys—I find no Entry made by Mr Stith
            
            
            April 15h 1789 Samuel Scott (in virtue of Verbal assignment of Edmund Tate for 50 Acres part of the aforesaid Land Warrant No 20278 enters for the Vacant Land adjoining his own Wilkersons & Timberlakes lines at Trents Road
            July Court 1789
            Also all the Vacant Land between Wayles 99 Acres Christopher Anthonys and wilkerson lines (in Virtue of the same 50 Acres) 
            Copy Test
            Wm Peters Martin BC.C
          
          
            
            
          
          
          
            Preceding the above Entry of Scotts I find the following in the Entry Book
            Edmund Tate Assignee of Thomas Moore Assignee of John Wiley Assignee of Jesse Locke for 366½ Acres part of a Land Office Treasury Warrant N20278 for 1040½ Acres dated November 3d 1783
            in virtue whereof October 4. 1787 Edmund Tate enters for 100 Acres adjoining the Lines of Scott Thurman &c being at Harolds Line on Boyds branch
            
            
             April 26th 1803 Land Office Treasury Exchange Warrant No 1415 dated the 23d day of April 1803 for 102 Acres issued to Edmund Tate in exchange for part of Treasury Warrant No 20278 dated the 3d November 1783 to Edmund Tate by virtue whereof the said Tate enters for all the vacant Land on the South branch of Ivey Creek adjoining the Lines of Tillos, Wilkerson & Johnson begining at Wilkersons & Johnsons corner pointers
            
              
                this Surveyed was made & the
                }
                a CopyTest Wm P. Martin Bcc
              
              
                works transferd to Saml Scott
              
            
            26th Octr 1803 Samuel Scott by virtue of a Land Office Treasury Warrant No 3738 for 250 Acres dated the 17th day of October 1803 enters for the vacant Land within his own Lines and adjoining the Lines Thomas Jefferson Edmd Tate John Wilkerson. (114 Acres Survd 27h Decr 1803)
            
            
            Neither Tullos, Wilkerson Timberlake or Anthony have platts or surveys on my Book which the date of which commenced in the Year 1783 about the Time Bedford County was divided.
            The only two Surveys on my Book which Mr Jefferson wants Copys of are his own Survey of 100 Acres & Scotts Survey of 54¾ Acres made in the name of E. Tate & assigned to him  he will find them enclosed—It appeard from the Courses & distances ran in Your Survey I made to Corespond with the Survey made by Mr Stith but the Lines were very deficient in marked Trees. Mr Jefferson can place the two platts together & see what Relation they have to each other better than I can—
             Colo Wm Callaway was Survr of Bedford ’til a few months ago—he has resigned & hear a Mr Quarles is the present Surveyor—I believe he lives near Bedford Court house —tis probable that those Entries you allude to may be found in the Bedford Surveyors Office & some of the Surveys—I am realy sorry to hear Mr Jefferson is indisposed, it is what we are all subject to & Foreruner of that dissolution entailed on Adam & his posterity—the only thing necessary is to be prepared and the Scripture is the map we are to travel by—may we follow its directions & safely Land in the port of eternal repose wishes & prays Your Sincere friend
            Wm P Martin
          
          
            PS for what I have done Mr Jefferson may leave at his place just what he pleases
          
        